Citation Nr: 1730519	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-31 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder, prior to April 26, 2017, and 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease, degenerative joint disease, and spasms, prior to May 3, 2017, and 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for left upper extremity neuropathy. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, April 2012, and May 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the representative, on behalf of the Veteran, requesting withdrawal of the appeal regarding entitlement to an initial rating in excess of 30 percent for major depressive disorder prior to April 26, 2017, and a rating in excess of 70 percent thereafter; an initial rating in excess of 10 percent for cervical spine degenerative disc disease, degenerative joint disease, and spasms, prior to May 3, 2017 and a rating in excess of 20 percent thereafter; and an initial rating in excess of 20 percent for left upper extremity neuropathy; therefore, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met and the Board has no further jurisdiction in the matters of entitlement to an initial rating in excess of 30 percent for major depressive disorder prior to April 26, 2017, and a rating in excess of 70 percent thereafter; an initial rating in excess of 10 percent for cervical spine degenerative disc disease, degenerative joint disease, and spasms, prior to May 3, 2017, and a rating in excess of 20 percent thereafter; and an initial rating in excess of 20 percent for left upper extremity neuropathy.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a July 2017 written statement, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, indicated that she did not want to pursue "any and all appeals" and requested to withdraw her appeals.  Accordingly, the Board does not have jurisdiction to review the appeal and the issues are dismissed.


ORDER

The appeal as to entitlement to an initial rating in excess of 30 percent for major depressive disorder, prior to April 26, 2017, and a rating in excess of 70 percent thereafter is dismissed.

The appeal as to entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease, degenerative joint disease, and spasms, prior to May 3, 2017, and a rating in excess of 20 percent thereafter is dismissed.

The appeal as to entitlement to an initial rating in excess of 20 percent for left upper extremity neuropathy is dismissed. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


